 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 -                                                            :
 In re:                                                       :   Chapter 11
                                                              :
 BRONX MIRACLE GOSPEL TABERNACLE :                                Case No.: 19-12447 (SMB)
 WORD OF FAITH MINISTRIES, INC.,                              :
                                                              :
                                     Debtor.                  x
 ------------------------------------------------------------
 -

       ORDER PURSUANT TO BANKRUPTCY RULE 2004 (I) DIRECTING
       DEBTOR AND ITS REPRESENTATIVES TO PRODUCE DOCUMENTS
       AND INFORMATION OF THE DEBTOR TO THE TRUSTEE, AND (II)
       AUTHORIZING TRUSTEE’S EXAMINATION OF THE DEBTOR
       THROUGH ITS SECRETARY AND TREASURER MINISTER JEANETTE
       Y. BROWN


         The Court having conducted a status hearing (the “Hearing”) on April 14, 2020 in the

above-captioned Chapter 11 case of Bronx Miracle Gospel Tabernacle Word of Faith Ministries,

Inc. (the “Debtor”); and Deborah J. Piazza, the Chapter 11 trustee (the “Trustee”), by her counsel,

Tarter Krinsky & Drogin LLP, having advised the Court of the Debtor’s and Debtor’s

representatives’ failures to produce various documents and information requested by the Trustee,

it is hereby

         ORDERED, pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and sections 521(a)(4) and 542(e) of title 11, United States Code (the

Bankruptcy Code”), the Debtor and its representatives, including but not limited to Rev. Dr. Keith

Elijah Thompson, Deacon Bernel A. Richardson and Minister Jeanette Y. Brown, shall produce

and deliver to the Trustee any and all documents and information in their respective possession,

custody or control set forth in Schedule A hereto (the “Requested Documents and Information”)

as follows: (i) by email on or before April 30, 2020 at 10:00 a.m to Trustee’s counsel Jill

Makower, Esq. at jmakower@tarterkrinsky.com, and (ii) by regular mail on or before April 30,



{Client/086324/1/02073707.DOCX;1 }
2020 to the offices of the Trustee’s counsel, Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th

Floor, New York, NY 10018, Attn: Jill Makower, Esq.; and it is further

          ORDERED, that the Debtor and its representatives, including but not limited to those

named above, are hereby prohibited from deleting, destroying and altering any property of the

estate, including but not limited to emails on the account bronxmiracle@gmail.com, books, records

and recorded information; and it is further

          ORDERED, that the Debtor appear through its treasurer and secretary, Jeanette Y. Brown,

on May 13, 2020 at 10:00 a.m. (the “Examination Date”), or on such later date as may be mutually

agreed to by the Trustee’s counsel and the Debtor’s counsel prior to the Examination Date, and at

any adjournment(s) thereof, via Zoom, for an examination pursuant to Bankruptcy Rule 2004

relating to the Requested Documents and Information and all other matters within the scope of

Bankruptcy Rule 2004; and it is further

          ORDERED, that the Debtor is hereby directed to mail to the offices of the Trustee’s

counsel, Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor, New York, NY 10018, Attn:

Jill   Makower,         Esq.,        and   email   to   Trustee’s   counsel   Jill   Makower,   Esq.   at

jmakower@tarterkrinsky.com, any documents or information subsequently requested by the

Trustee as a result of information obtained from the Requested Documents and Information and/or

from the testimony at the examination; and it is further

          ORDERED, that the examination to be taken in this matter may be recorded by digital

voice or similar recorder to be operated by the Trustee’s counsel. Each of the Trustee and the Debtor

may, at its own expense, arrange to have a qualified court reporter record the testimony

simultaneously with the digital voice or similar recorder and transcribe the same stenographically;

and it is further

          ORDERED, that the examination shall continue from day-to-day until completed; and it is

further




{Client/086324/1/02073707.DOCX;1 }                       2
         ORDERED, that any violation of this Order may subject the violator to monetary and other

sanctions; and it is further

         ORDERED, that service by email of a copy of this Order on the Debtor’s proposed counsel,

Monte M. Chandler, Esq. at thechandlerlawfirm@icloud.com, within two (2) business days after

the date of entry of this Order, shall be deemed good and sufficient service.



Dated: New York, New York
       April 17, 2020

                                              /s/ STUART M. BERNSTEIN__________
                                              HONORABLE STUART M. BERNSTEIN
                                              UNITED STATES BANKRUPTCY JUDGE




{Client/086324/1/02073707.DOCX;1 }               3
                                             SCHEDULE A


                                      Instructions and Definitions

         Unless otherwise noted, the pertinent time period (the “Pertinent Time Period”) with

respect to the requested documents and all the requested information listed below is the period

commencing July 28, 2017 (i.e., two years prior to the July 28, 2019 Petition Date) and continuing

through and including the present time. The term “Affiliate” as used below shall have the definition

stated in Bankruptcy Code section 101(2). All electronic documents must remain electronic in

native format.

                         REQUESTED DOCUMENTS AND INFORMATION

              1.     All books and records of the Debtor including but not limited to, tax returns, bank
                     statements and fronts and backs of cancelled checks, copies of general ledger,
                     cash receipts, disbursement ledgers, electronic backup QuickBooks files or any
                     accounting programs used.
              2.     List of all bank and financial accounts of the Debtor including name of bank or
                     other financial institution, account number and name of account holder (if other
                     than the Debtor).
              3.     List of all bank and financial accounts of any Affiliate of the Debtor including
                     name of bank or other financial institution, account number and name of account
                     holder.
              4.     The log in and password information relating to any and all bank or
                     financial accounts of the Debtor.
              5.     The log in and password information relating to any and all bank or
                     financial accounts of any Affiliate of the Debtor.
              6.     The login and password information relating to any and all Quickbooks of the
                     Debtor including but not limited to the Quickbooks software downloaded by
                     Minister Jeanette Y. Brown in approximately January 2020 under email address
                     bronxmiracle@gmail.com.
              7.     The login and password for the email address bronxmiracle@gmail.com.
              8.     List of all payments made by or on behalf of the Debtor for legal services,
                     including the payor, the source of the funds paid, the payee, and the date and
                     amount of each payment.
              9.     List of all payments made by or on behalf of the Debtor for accounting services,
                     bookkeeping services and/or financial advisory services, including the payor, the
                     source of the funds paid, the payee, and the date and amount of each payment.


{Client/086324/1/02073707.DOCX;1 }                   4
              10.    Copies of all correspondence (including attachments) between the Debtor or any
                     representative of the Debtor, with Ramona Dalia, including emails and faxes.




{Client/086324/1/02073707.DOCX;1 }                 5
